
	
		I
		111th CONGRESS
		1st Session
		H. R. 766
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To encourage States and units of general local government
		  to use amounts received under the community development block grant program and
		  the community mental health services and substance abuse block grant programs
		  to provide housing counseling and financial counseling for individuals before
		  their release from inpatient or residential institutions for individuals with
		  mental illness and periodic evaluation of the appropriateness of such
		  counseling after such release.
	
	
		1.Short titleThis Act may be cited as the
			 Community Assistance Act for Persons
			 with Mental Illness.
		2.FindingsThe Congress finds the following:
			(1)Many homeless
			 individuals in the United States are individuals who have been discharged from
			 inpatient or residential institutions for individuals with mental
			 illness.
			(2)With proper
			 predischarge housing counseling and related services, many such individuals can
			 be accommodated in existing housing facilities.
			(3)Residential
			 institutions for individuals with mental illness are funded and operated by
			 States and units of general local government without direct Federal
			 involvement.
			3.DefinitionsSection 1919 of the Public Health Service
			 Act (42 U.S.C. 300x–8) is amended by adding at the end the following new
			 paragraphs:
			
				(3)Housing
				counselingThe term
				housing counseling means counseling furnished to an individual
				before the individual’s release from an inpatient or residential institution
				for individuals with mental illness that includes discussions with an
				accredited or experienced advisor from a community-based non-profit
				organization on, and distribution to such individual by such an advisor of,
				information about how the application and grant processes work for Federal,
				State, and local housing assistance, about selection preferences for such
				housing assistance, about how rent is determined for applicable public housing,
				and about the duration for which the individual would be eligible to stay in
				such public housing. Such counseling shall include information on any of the
				following topics, as appropriate:
					(A)Housing choice vouchers under section 8(o)
				of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).
					(B)Direct housing
				subsidies.
					(C)Non-profit
				housing.
					(D)Public housing (as
				such term is defined in section 3(b) of the United States Housing Act of 1937
				(42 U.S.C. 1437a(b)).
					(E)Rent supplements
				and assistance programs.
					(F)Co-operative
				housing.
					(G)Permanent
				supportive housing.
					(H)Private-sector
				housing affordable to the individual.
					(I)Tax credit
				programs.
					(J)Local laws
				regarding renters’ rights.
					(K)Home
				mortgages.
					(L)Mortgage
				refinancing.
					(M)Home equity
				loans.
					(N)Home repair
				loans.
					(O)Property
				taxes.
					(P)Other housing
				options for low-income individuals or other applicable groups of
				individuals.
					(4)Financial
				counselingThe term
				financial counseling means counseling furnished to an individual
				before the individual’s release from a residential institution for individuals
				with mental illness that includes discussions with an accredited or experienced
				advisor from a community-based non-profit organization on, and distribution to
				such individual by such an advisor of, information about issues relating to
				financial literacy and education to promote an understanding of consumer,
				economic, and personal finance issues and concepts, including the following, as
				appropriate:
					(A)Saving for
				retirement.
					(B)Managing
				credit.
					(C)Long-term
				care.
					(D)Estate
				planning.
					(E)Predatory
				lending.
					(F)Identity
				theft.
					(G)Financial abuse
				schemes.
					(H)Work
				incentives.
					(I)Money management
				skills
				building.
					.
		4.Use of certain
			 block grant funds for housing counseling, financial counseling, and periodic
			 evaluation
			(a)Use of funds
			 under existing program permittedFunds made available to States and units of
			 general local government under the community development block grant program
			 under title I of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5301 et seq.), and under the block grant programs for community mental health
			 services and for the prevention and treatment of substance abuse under part B
			 of title XIX of the Public Health Service Act (42 U.S.C. 300x et seq.), may be
			 used for purposes of providing housing counseling and financial counseling (as
			 such terms are defined in paragraphs (3) and (4), respectively, of section 1919
			 of the Public Health Service Act (42 U.S.C. 300x–8), as added by section 3) for
			 individuals before their release from inpatient or residential institutions for
			 individuals with mental illness and for purposes of biannual evaluations of the
			 appropriateness of such counseling provided for such individuals following such
			 release.
			(b)Sense of
			 congress about using funds for this purposeIt is the sense of
			 Congress that States and units of general local government should use a
			 reasonable portion of the funds described in subsection (a) to provide for
			 housing counseling, financial counseling, and biannual evaluations described in
			 such subsection.
			5.Amendments to the
			 Housing and Community Development Act of 1974 and Public Health Service
			 Act
			(a)Statement of
			 projected use of funds and reports by recipients of community development block
			 grant funds
				(1)Statement of
			 projected use of funds to include funds used for housing counseling and
			 financial counselingSection
			 104(a)(1) of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5304(a)(1)) is amended by adding at the end the following new sentence:
			 Each statement of projected use of funds required under this paragraph
			 shall include a specific statement of the portion of funds received under
			 section 106 that are expected to be used pursuant to section 4(a) of the
			 Community Assistance Act for Persons with Mental Illness to provide housing
			 counseling and financial counseling (as such terms are defined in section 1919
			 of the Public Health Service Act) for individuals before their release from
			 inpatient or residential institutions for individuals with mental illness and
			 for biannual evaluations of the appropriateness of such counseling provided for
			 such individuals following such release..
				(2)Reports on
			 housing counseling and financial counseling providedSection
			 104(e) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(e))
			 is amended by inserting after the third sentence the following new sentences:
			 The report shall include a specific statement of the portion of funds
			 received by the grantee under section 106 that were used pursuant to section
			 4(a) of the Community Assistance Act for Persons with Mental Illness to provide
			 housing counseling and financial counseling (as such terms are defined in
			 section 1919 of the Public Health Service Act) for individuals before their
			 release from inpatient or residential institutions for individuals with mental
			 illness, a description of the housing counseling and financial counseling
			 provided, a specific statement of the portion of such funds used to evaluate
			 biannually the appropriateness of such counseling provided for such individuals
			 following such release, and a description of the type of the evaluations made.
			 The report shall also include recommendations for the further improvement of
			 such counseling and such biannual evaluations..
				(b)State plan and
			 reports by States receiving Block Grants for Community Mental Health Services
			 and for Prevention and Treatment of Substance Abuse
				(1)Inclusion of
			 housing counseling and financial counseling in State plan for comprehensive
			 community-based mental health systemsThe second sentence of section 1912(b)(1)
			 of the Public Health Service Act (42 U.S.C. 300x–2(b)(1)) is amended—
					(A)by inserting
			 housing counseling (as defined in section 1919(4)), financial counseling
			 (as defined in section 1919(5), after medical and dental
			 care,; and
					(B)by inserting
			 , including individuals who are released from inpatient or residential
			 institutions, after support services to be provided to
			 individuals.
					(2)Reports on
			 housing counseling and financial counseling providedSection
			 1942(a) of such Act (42 U.S.C. 300x–52(a)) is amended—
					(A)in paragraph (1),
			 at the end by striking at the end and;
					(B)in paragraph (2),
			 at the end by striking the period and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)with respect to a grant under section 1911,
				the number of individuals in the State who were transitioned out of inpatient
				or residential institutions for individuals with mental illness, the housing
				counseling and financial counseling furnished to such individuals for purposes
				of such transition into the community, and the number of such individuals who
				returned to such an institution after being released from such institution and
				the reasons for such
				return.
							.
					(c)Reports by
			 Secretary of Housing and Urban Development and Secretary of Health and Human
			 Services
				(1)Not later than 6 months after the date of
			 the enactment of this Act, the Secretary of Housing and Urban Development and
			 the Secretary of Health and Human Services shall each submit to the Congress a
			 report describing the projected use of funds received under the applicable
			 block grant program referred to in section 4(a) for fiscal year 2010 to provide
			 housing counseling and financial counseling (as such terms are defined in
			 paragraphs (4) and (5) of section 1919 of the Public Health Service Act (42
			 U.S.C. 300x–8), as added by section 3) for individuals before their release
			 from inpatient or residential institutions for individuals with mental illness
			 and biannual evaluations of the appropriateness of such counseling provided for
			 such individuals following such release.
				(2)Not later than
			 September 30, 2011, and annually thereafter, the Secretary of Housing and Urban
			 Development and the Secretary of Health and Human Services shall each submit to
			 the Congress a report describing the actual use of amounts received under the
			 applicable block grant program referred to in section 4(a) for the previous
			 12-month period to provide the housing counseling, financial counseling, and
			 biannual evaluation described in paragraph (1). Each such report shall
			 include—
					(A)an analysis of the
			 feasibility and desirability of requiring, as a condition of receipt of funds
			 under the applicable block grant program, that each State and unit of general
			 local government either have a program providing for such housing counseling,
			 financial counseling, and biannual evaluation or for the development of a
			 prerelease housing plan;
					(B)an analysis of the
			 feasibility and desirability of requiring States and units of general local
			 government to reserve for such purpose a certain portion or amount of the funds
			 received under such block grant program; and
					(C)any
			 recommendations of the applicable Secretary for legislative changes in such
			 block grant program.
					(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 to grants made for periods beginning on or after October 1, 2010.
			
